UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 05-7479



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

           versus


KENNETH   JAMES     HANNA,   a/k/a   Kenneth   James
Hannah,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-7)


Submitted: December 15, 2005                   Decided:   December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth James Hanna, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kenneth J. Hanna appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Hanna, No. CR-95-7 (D.S.C.

filed Sept. 7, 2005 & entered Sept. 8, 2005).            We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -